NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
RAMAH NAVAJO SCHOOL BOARD, INC.,
Plaintiff-Appello:nt,
V.
UNITED STATES,
Defen,dcmt-Appellee.
- 2009-5016
Appea1 from the United States Court of Federal
C1aims in 08-CV-019, Judge Lynn J. Bush. `
0NM0T1oN
ORDER
Ramah Navajo Sch0o1 B0ard, Inc. moves for a 60-day
extension of time, until December 20, 2010, to file its brief
due to settlement negotiations.
Up0n consideration thereof
IT ls ORDER-:D THAT:
The motion is granted

RAMAH NAVAJO SCHOOL BOARD V. US
2
FoR THE CoURT
NOV 3 2010 /3/Jan H01~ba1y
Date
cc: Daniel H. MacMeekin, Esq.
J0hn S. Gr0at, ESq.
s21
J an H0rbaly
C1erk
Fl D
U.S. CO
NOV 03 2010
JAN HORBAi.Y
CLERK